Citation Nr: 0917098	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-37 885	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for 
residuals of a right middle finger extensor tendon 
laceration, status post repair (right middle finger scar).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1956 
to September 1958.  He also had additional service in the 
reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, but granted his claim 
for service connection for a right middle finger scar, 
assigning an initial noncompensable (0 percent) rating.  
He appealed those denials of service connection for the 
bilateral hearing loss and tinnitus, and he wants a higher 
initial rating for his right middle finger scar.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2009, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  During the hearing, 
the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  The undersigned 
VLJ also held the record open for 60 days following the 
hearing so the Veteran could submit still additional 
supporting evidence, but he has not.

The Board is remanding the Veteran's claim for service 
connection for bilateral hearing loss to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  However, the Board is 
going ahead and deciding his claims for tinnitus and for a 
higher, i.e., compensable rating for his right middle finger 
scar.




FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran's tinnitus is unrelated to his military service, 
including to excessive noise exposure (acoustic trauma).

2.  Prior to December 16, 2005, the competent medical 
evidence of record did not indicate the Veteran's right 
middle finger scar was deep, exceeded 6 square inches (39 sq. 
cm.), or was unstable; nor did the evidence indicate there 
was associated pain, ankylosis, or limitation of function.

3.  Since December 16, 2005, there is competent medical 
evidence supporting a finding that the Veteran's right middle 
finger scar is superficial and painful upon examination.  


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. § 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2008).

2.  Prior to December 16, 2005, the criteria are not met for 
a compensable initial rating for the right middle finger 
scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 4.118, Diagnostic Codes 
(DC) 5226, 5229, 7801-7805 (2008).

3.  As of December 16, 2005, however, the criteria are met 
for a higher 10 percent rating, but no greater, for the right 
middle finger scar.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.71a, 4.118, DCs 5226, 5229, 7801-7805.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in June 2004, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the 
Veteran submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  
Consider, as well, that the RO issued that June 2004 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claims in January 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

The RO did not, however, inform the Veteran of the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
But, here, not providing Dingess notice is harmless error 
with respect to the Veteran's claim for service connection 
for tinnitus because, in this decision, the Board is denying 
this underlying claim, so the downstream disability rating 
and effective date elements are ultimately moot.  38 C.F.R. 
§ 20.1102.

And with respect to his claim for an initial compensable 
rating for his right middle finger scar, in cases, as here, 
where the claim arose in another context, namely, the Veteran 
trying to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue 


such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with him, including 
as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
As a caveat, the Court reserved for future consideration 
whether a different rule should apply in situations where the 
claimant's initial service connection application raises an 
effective date issue (or disability rating issue) that 
requires more specific discussion of the evidentiary 
requirements pertaining to that element in the VCAA notice 
beyond the minimal information required by Dingess.  

Here, the September 2005 statement of the case (SOC) 
discussed the requirements for receiving a higher initial 
rating for the right middle finger scar, including the 
applicable regulation.  And the RO provided reasons and bases 
for not assigning a higher initial rating.  Moreover, the RO 
provided further discussion of this when readjudicating this 
claim in the more recent July 2008 supplemental SOC (SSOC).  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)(indicating that, if VCAA notice was not 
provided prior to the initial adjudication of the claim or, 
if provided, was inadequate or incomplete, this timing error 
can be "cured" by providing any necessary notice and then 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of the claim.

It is also worth mentioning further in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  


The Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claims had a "natural 
effect" of prejudice, but deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veteran is represented in his appeal by an accredited 
Veteran's service organization, Texas Veterans Commission, 
and his representative is presumably knowledgeable of the 
requirements for establishing entitlement to service 
connection for tinnitus and an initial compensable rating for 
the right middle finger scar.

As for the duty to assist, the Veteran's service treatment 
records (STRs) are unavailable, with the exception of the 
report of his military discharge exam.  Requests for 
information dated in April and August 2004 confirms that all 
procedures to locate these records have been followed to no 
avail.  Therefore, the Board finds that additional attempts 
to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  And so, when, as here, at least a 
portion of the Veteran's STRs are lost or missing, VA has a 
heightened duty to consider the applicability of the benefit-
of-the-doubt rule, to assist him in developing his claim, and 
to explain the reasons and bases for its decision.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Therefore, with respect to the duty to assist, the RO 
followed the correct procedures in attempting to obtain the 
Veteran's STRs and obtained his service personnel records and 
VA medical records - including the reports of his VA 
Compensation and Pension Examinations (C&P Exams) addressing 
the nature and etiology of his tinnitus as well as the 
severity of his right middle finger scar - the dispositive 
issues concerning these claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Neither he nor his representative has contended 
that any additional evidence remains outstanding.  


Although they submitted additional evidence during the 
hearing for consideration, they did not submit the other 
evidence after the hearing that they had indicated they would 
within 60 days.  They also have not requested an extension to 
submit this other evidence.   Therefore, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Concerning this, the 
report of the Veteran's December 2005 VA C&P Exam list a 
diagnosis of tinnitus.  Consequently, there is no disputing 
he has this claimed condition; rather, the determinative 
issue is whether it is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Regarding this, the Veteran asserts that he was exposed to 
loud noise from artillery and weapons fire, including cannons 
and rockets while in service as a member of the artillery 
corps.  See the transcript of his February 2009 hearing 
testimony.  His military personnel records indicate that his 
military occupational specialty (MOS) was intermediate radio 
operator, that he served in an artillery unit, and that he 
earned the sharpshooter badge on the rifle.  Therefore, the 
Board finds there is credible evidence he sustained the type 
acoustic trauma claimed in service.  
Cf. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

But even acknowledging the Veteran has tinnitus currently, 
and that he was exposed to noise while in service in the 
manner alleged, there still must be competent medical nexus 
evidence establishing a relationship between his current 
tinnitus and that noise exposure coincident with his military 
service.  And, as a layman, he is incapable of providing this 
necessary linkage, himself, though tinnitus (i.e., ringing in 
the ears) is, by its very nature, a subjective condition 
capable of lay observation and experience.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In December 2005, VA provided the Veteran a C&P Exam to 
ascertain the nature of his tinnitus (when, as mentioned, he 
received the required diagnosis).  And subsequently, in May 
2006, VA obtained an etiological opinion, as an addendum to 
that earlier C&P exam, specifically addressing whether there 
is a correlation between the Veteran's current tinnitus and 
his military service, considering the type of acoustic trauma 
he experienced in service.  And as to this purported 
relationship, the VA C&P examiner opined negatively.  That 
is, the VA C&P examiner concluded that, based upon the 
Veteran's reporting that his onset of tinnitus symptoms did 
not occur until the 1970s - many years after his military 
discharge in September 1958, it is unlikely related to his 
military service.  

The VA C&P examiner's opinion is well-reasoned and based on 
an objective clinical evaluation of the Veteran and an 
independent review of his claims file.  So it has the proper 
factual foundation and, therefore, is entitled to a lot of 
probative weight, especially since it is uncontroverted.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  Therefore, the Board finds that 
the competent medical evidence of record indicates the 
Veteran's tinnitus is unrelated to his military service, 
including to excessive noise exposure (acoustic trauma).

While it is indeed unfortunate that not all of the Veteran's 
service treatment records are available for consideration, 
except for the report of his military discharge examination 
(which, incidentally, does not show any complaints of 
tinnitus or objective findings, either, such as a diagnosis), 
the mere fact that these records are missing does not obviate 
the need for him to have the supporting medical nexus 
evidence mentioned establishing an etiological link between 
his current tinnitus and the noise exposure in service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing service treatment records do not lower the threshold 
for an allowance of a claim.  There is no reverse presumption 
for granting a claim.  The legal standard for proving a claim 
is not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999). And here, unfortunately, the record simply does not 
contain the required supporting medical nexus evidence in 
this particular instance.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Entitlement to an Initial Compensable Rating for the 
Right Middle Finger Scar

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The RO granted service connection for the Veteran's right 
middle finger scar and assigned an initial noncompensable (0 
percent) rating under DC 7805, effective March 19, 2004, the 
date of receipt of his claim.  He wants a higher, i.e., 
compensable rating, contending the condition is more severe.

Residual scars, other than on the head, face, or neck, are 
rated under DCs 7801-7805.  See 38 C.F.R. § 4.118.  Ankylosis 
of the long finger is rated under DC 5226; and limitation of 
motion of the index or long finger is rated under DC 5229.

DC 7801 provides for a 10 percent rating for a scar on other 
than the head, face, or neck that is deep (associated with 
underlying soft tissue damage) or that causes limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.).  
A higher 20 percent rating is awarded if the area or areas 
exceeds 12 square inches (77 sq. cm.).  An even higher 30 
percent rating is awarded if the area or areas exceeds 72 
square inches (465 sq. cm.).  And a still higher 40 percent 
rating is awarded if the area or areas exceeds 144 square 
inches (929 sq. cm.).

Under DC 7802, a 10 percent rating is assigned if a scar on 
other than the head face or neck is superficial (not 
associated with soft tissue damage) and does not cause 
limited motion, affecting an area or areas of 144 square 
inches (929 sq. cm.) or greater.

Under DC 7803, a superficial and unstable (involving frequent 
loss of covering of skin over the scar) scar may be assigned 
a maximum 10 percent rating. 

Under DC 7804, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating.

Finally, under DC 7805, scars are rated according to 
limitation of function of the affected part.  See 38 C.F.R. § 
4.118.

Under DC 5226, ankylosis of the long finger, unfavorable or 
favorable, major or minor, is assigned a maximum compensable 
rating of 10 percent.  See 38 C.F.R. § 4.71a.

Under DC 5229, limitation of motion of the index or long 
finger, major or minor, is compensable at a maximum 10 
percent when there is a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  See 38 
C.F.R. § 4.71a.

In December 2005, VA provided the Veteran a C&P Exam to 
assess the nature and severity of his right middle finger 
scar.  Upon physical examination, the examiner noted that the 
thumb and tip of the Veteran's fingers approximate the median 
transverse fold of the palm without a gap; he was able to 
grasp a key and turn it in a lock; the finger at issue did 
not flex more than the other fingers during conversation and 
expression; the MCP, PIP, and DIP joints were unaffected; the 
MCP flexion was 0-90 degrees; the PIP flexion was 0-95 
degrees; and the DIP flexion was 0-85 degrees.  There was a 
minute area of circular skin irregularity over the dorsum of 
the MCP of the long finger.  There was pain on repetitive 
range of motion, but there was no fatigue, weakness, lack of 
endurance following repetitive use, or weakness on strength 
testing.  Further, the examiner noted that, although the 
Veteran complained of pain and weakness upon repetitive 
motion, it was not objectively observed during the 
examination.  The examiner also indicated he could not 
comment on any loss of range of motion on flare-ups without 
resorting to mere speculation.



As there is no indication the Veteran's right middle finger 
scar is deep, exceeds 6 square inches (39 sq. cm.), or is 
unstable, he is not entitled to a compensable rating under 
DCs 7801, 7802, or 7803.  And insofar as any limitation of 
function is concerned, there was no indication of ankylosis 
or a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or a limitation of 
extension greater than 30 degrees.  See DCs 5226 and 5229.  

As the examiner also intimated, however, there was pain upon 
repetitive motion of the right middle finger (though the 
examiner later suggested this was merely the Veteran's 
subjective complaint, which could not be confirmed 
objectively).  In any event, resolving this doubt in his 
favor as to whether he experiences pain with prolonged, 
repetitive use of this finger, there is competent medical 
evidence supporting a finding that his right middle finger 
scar is superficial and painful upon examination.  Hence, he 
is entitled to a 10 percent rating under DC 7804, 
retroactively effective from December 16, 2005, the date of 
that C&P Exam.

Since, however, as mentioned, this appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern.  
Rather, the entire period since the effective date of the 
award is to be considered to ensure that consideration is 
given to the possibility of staging the rating - that is, 
assigning separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
Although the Board believes the Veteran is entitled to a 
higher 10 percent rating as of December 16, 2005, the date of 
his C&P Exam, the Board finds that, prior to this date, he is 
not entitled to a compensable rating.  And he has not met the 
requirements for a rating higher than 10 percent at any time 
since that date.  So only to this extent is the Board 
granting his claim, which is tantamount to a "staged" 
rating since his rating increases effectively as of December 
16, 2005.



Prior to the December 16, 2005 exam, the Veteran had a VA C&P 
Exam with respect to his scar in December 2004.  The report 
of that earlier exam provides that, upon examination, there 
was no visible scar, but there was some slight thickening 
over the extensor hood on his finger; he was able to touch 
his pulp to his palm and make a full fist; isolated nerve 
tendon and vascular testings of the right hand were otherwise 
unremarkable.  It also provides that the range of motion or 
joint function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

So prior to the December 16, 2005 VA C&P exam, the competent 
medical evidence of record did not indicate the Veteran's 
right middle finger scar was deep, exceeded 6 square inches 
(39 sq. cm.), was unstable, or had associated pain, 
ankylosis, or limitation of function.  Hence, the record does 
not establish that prior to December 16, 2005, the Veteran 
was entitled to a compensable rating.  See 38 C.F.R. § 4.118, 
DCs 5226, 5229, 7801-7805. 

And so, the Board may not further stage the Veteran's rating 
because he has been, at most, 10-percent disabled since 
December 16, 2005, and prior to that, he was not entitled to 
a compensable rating.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating already in effect, see 
38 C.F.R. § 4.1), suggesting the Veteran is not adequately 
compensated by the regular rating schedule.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  The 
levels of impairment that the Veteran reports are fully 
contemplated by his existing ratings, initially 
noncompensable and, as of December 16, 2005, 10 percent.  
Moreover, all of his evaluation and treatment related to his 
right middle finger scar has been on an outpatient basis, not 
as an inpatient.  So the Board does not have to refer this 
case to the Compensation and Pension Service for extra-
schedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008); VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is denied.

Prior to December 16, 2005, a compensable disability rating 
for the right middle finger scar is denied.

But as of December 16, 2005, a higher 10 percent disability 
rating is granted for the right middle finger scar, subject 
to the laws and regulations governing the payment of VA 
compensation.


REMAND

The Veteran is also requesting service connection for 
bilateral hearing loss, on the same premise as his claim for 
tinnitus - namely, noise exposure (acoustic trauma) 
coincident with his military service.  

As previously stated, service connection is granted for 
current disability resulting from injury or disease incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  



Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

As also already explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The report of the Veteran's December 2005 VA C&P Exam 
confirms he has a current diagnosis of right-sided mild-to-
moderate high frequency sensorineural hearing loss and left-
sided severe mixed hearing loss (sensorineural and conductive 
components).  The results of puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
20
25
LEFT
65
65
70
65
70

And his speech recognition scores were 100 percent in each 
ear, right and left.

Consequently, there is no disputing the Veteran has this 
claimed condition; his bilateral (i.e., right and left ear) 
hearing loss is sufficiently severe to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.

Thus, the determinative issue is whether the Veteran's 
current hearing loss is somehow attributable to his military 
service - and, in particular, to any acoustic trauma or 
other injury to his ears he may have sustained in service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, as previously explained when adjudicating 
his claim for tinnitus, the Veteran asserts that he was 
exposed to excessive noise from artillery and weapons fire 
while in service.  See his February 2009 hearing testimony.  
And, for the reasons and bases discussed earlier when 
adjudicating his claim for tinnitus, the Board finds there is 
credible evidence he sustained the type of acoustic trauma 
claimed in service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

However, even acknowledging the Veteran has bilateral hearing 
loss currently, and that he was exposed to excessively loud 
noise while in service in the manner alleged, there still 
must be competent medical nexus evidence establishing a 
correlation or link between his current bilateral hearing 
loss and that noise exposure coincident with his military 
service.  And, as a layman, he is incapable of providing this 
necessary linkage, himself.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In December 2005, VA provided the Veteran a C&P Exam 
concerning the nature of his bilateral hearing loss (which, 
as mentioned, resulted in the required diagnosis).  And 
subsequently, in May 2006, as an addendum to that evaluation, 
VA also obtained an etiological opinion specifically 
addressing whether there is a relationship between his 
current bilateral hearing loss and his military service, 
especially the acoustic trauma claimed.  As in response to 
the claim of this purported relationship, the VA C&P examiner 
opined negatively.  That is, the VA examiner concluded that, 
based upon the Veteran's reporting that his onset of hearing 
loss symptoms did not occur until 1977-1984 - many years 
after his military discharge in September 1958, it is 
unlikely that his current hearing loss is related to his 
military service.

In response to this unfavorable VA C&P examiner's opinion, 
the Veteran submitted medical treatise evidence during his 
recent February 2009 hearing indicating, among other things, 
that it is possible that an individual's awareness of the 
effects of noise on his or her hearing may be considerably 
delayed after excessive noise exposure.  See Mattern v. West, 
12 Vet. App. 222, 228 (1999) (a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional").  See, too, Rucker v. Brown, 10 
Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility").  
Further, as concerns him in particular, the Veteran testified 
that his wife told him that he always "talked loud" and 
that they were married in 1958 - the same year he was 
discharged from the military, so she has personally observed 
his difficulty hearing during the many years dating back to 
when he was in the military.  The Veteran and his wife are 
competent, even as lay persons, to testify concerning his 
supposed difficulty hearing dating back to his military 
service because this is capable of lay observation and 
experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).



But although competent to testify regarding his supposed 
history of hearing loss dating back to service, the question 
remains of whether the Veteran's and his wife's testimony and 
statements in this regard are also credible.  And there is 
some legitimate question concerning this because the report 
of the Veteran's military discharge examination indicates he 
had completely normal hearing (15/15) using the whispered 
voice test.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(indicating competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

All of this said, the fact remains that the Veteran submitted 
some additional medical treatise evidence during his recent 
February 2009 hearing suggesting he may not have known or 
realized he had hearing loss until several years later, 
around the 1977-1984 timeframe, when it became more 
noticeable.  Where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion, 
a claimant may use such evidence to meet the requirement for 
a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  
However, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic information 
in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(holding that a medical article that contained a generic 
statement regarding a possible link between a service-
incurred mouth blister and a present pemphigus vulgaris 
condition did not satisfy the nexus element).

So the Board believes a supplemental opinion is needed to 
assist in determining whether the Veteran's current hearing 
loss is attributable to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4) (VA must obtain an opinion when 
necessary to fairly decide a claim).

Accordingly, the remaining claim for service connection for 
bilateral hearing loss is REMANDED for the following 
additional development and consideration:

1.  Have a VA C&P examiner submit another 
addendum opinion (like the one in May 
2006) indicating whether the Veteran's 
current bilateral hearing loss is at 
least as likely as not related to his 
military service - particularly taking 
into account the nature of acoustic 
trauma to which he was exposed in service 
and the additional evidence that he 
recently submitted in support of his 
claim during his February 2009 hearing.

Inform the designated C&P examiner that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

2.  Then readjudicate the claim for 
service condition for bilateral hearing 
loss in light of the additional evidence.  
If the disposition remains unfavorable, 
send the Veteran and his representative 
another SSOC and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


